Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicants elected soybean as the species of plant. Claims 1, 4 and 6-14 and 19 will be examined. Claims 3-5, and
15- 18 and 20 have been withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Larkindale et al. J.Plant Physiol. 161
405-413 92004).
Claim 1 is broadly drawn a method of improving heat stress tolerance in plants comprising applying an effective amount of ACC to the plant.
Larkindale et al. teach spraying  Agrostis stolonifera plant with 1-aminocyclopropane-1-carboxylic acid  (ACC) to induce tolerance of creeping bentgrass to heat stress during developmental stage of the plant (abstract).
The method of spraying  Agrostis stolonifera plant with 1-aminocyclopropane-1-carboxylic acid  (ACC) to induce tolerance of creeping bentgrass to heat stress during developmental stage of the plant by Larkindal et al.. meets the limitations of claim 1 and thus anticipates the claimed invention.





Claims rejection- 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth
in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically
disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are
summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence presenting the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner
presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the
claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56
to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective
filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for
any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,4, 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Larkindale et al. J.Plant Physiol. 161 405-413 92004)) in view of Husen et al. (American Journal of Agricultural and Biological Sciences 6(2):273-278 2011).
Regarding claims 1,4 13 and 14, Larkindale et al. teach spraying Agrostis stolonifera plant with 1-
aminocyclopropane-1-carboxylic acid to induce tolerance of creeping bentgrass to heat stress during developmental
stage of the plant (abstract).
Hussen et al. teach inoculation of soybean with rhizobacterial strains containing ACC deaminase to
protect the plants from the deleterious effects of biotic and abiotic stresses.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date to have
modified the invention of Hussen et al. to incorporate the teaching of Larkindale et al. spraying ACC on the soybean
plants instead of inoculating their seed. One would have been motivated to do it, to facilitate the application of ACC on a large scale in the field and in view of the results obtained by Larkindale et al. ‘Heat induced oxidative damage was reduced in plants pre-treated with ACC (page 411, second column, last paragraph).

Regarding claims 6-11 Larkindale et al. teach spraying Agrostis stolonifera plant with 1-aminocyclopropane-1-
carboxylic acid to induce tolerance of creeping bentgrass to heat stress. (abstract).
Hussen et al. teach inoculation of soybean with rhizobacterial strains containing ACC deaminase to
protect the plants from the deleterious effects of biotic and abiotic stresses.

The references also do not specifically teach adding the ACC in the amounts claimed by Applicant. The
amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill
in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious fora
person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to
determine the optimal amount of each ingredient to add in order to best achieve the desired results. Thus, absent
some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount
would have been obvious at the time of Applicant’s invention. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955).”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date to have
modified the invention of Hussen et al. to incorporate the teaching of Larkindale et al. spraying ACC on the wheat
plants instead of inoculating them. . It would have also been customary for an artisan of ordinary skill to determine
the optimal amount of ACC to add in order to best achieve the desired results. One would have been motivated to
do it, to facilitate the application of ACC on a large scale in the field and in view of the results obtained by
Larkindale et al. ‘Heat induced oxidative damage was reduced in plants pre-treated with ACC (page 411, second
column, last paragraph).
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the
invention was made.
Comment
Claims 1-4, 6-14 are rejected. Claim 19 is free of prior art and thus are allowable.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bacteria with ACC deaminase can promote plant growth and help to feed the world.  Bernard R. Glick Microbiological Research 169 (2014) 30-39.
This prior art has not been cited in the rejection since it does specifically teach that application of ACC to plant protects it from heat.


Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner